ADVANCED CREDIT TECHNOLOGIES, INC. 1915 Plaza Drive, Suite 202 Eagan, Minnesota 55122 Tel: (651) 905-2932 October 21, 2011 Mark P. Shurman Legal Branch Chief U.S. Securities Exchange Commission treet, N.E. Washington, DC 20549-8561 Re:Advanced Credit Technologies, Inc. Correspondence Filed: October 21, 2011 File No.: 333-170132 Dear Mr. Shurman: We understand the staff has additional comments relative to the financial statements which we intend to address. Accordingly, we hereby withdraw our previously submitted request for acceleration of the effective date to October 21, 2011 at 3:00 pm EST. We will resubmit the filing. If you have any questions or require any additional information, please do not hesitate to contact me. Very truly yours, /s/ Chris Jackson Chris Jackson President and Chief Operation Officer
